I disagreed to the reversal of this case on the original hearing because I thought the evidence clearly proved that there was a false arrest at the instance of Mrs. Camp which was in no respect justified. The mere fact that plaintiff did not resist arrest to the point of offering violence to the person of the arresting officer was not in my judgment a bar to recovery. If this were so, the only actionable false arrests would be those perpetrated at the point of a pistol or with violence and beating of the arrested person. I therefore adhere to my view that the judgment should be affirmed.